IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: ADOPTION OF N.A.N., MINOR              : No. 69 WM 2020
 CHILD                                         :
                                               :
                                               :
 PETITION OF: E.N., NATURAL FATHER             :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of July, 2020, the “Petition to Accept Request for Writ of

Allocatur Nunc Pro Tunc” is GRANTED. Counsel is DIRECTED to file the already-

prepared Petition for Allowance of Appeal within 5 days.